Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This is in response to the amendment 10/21/2021.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The claims have been amended as follows:
	Claims 1-7 (cancelled).
	These claims have been cancelled because they were directed to a non-elected method, made without transverse and not subject to rejoinder. See MPEP 1302.04.
: Allowable Subject Matter
Claims 8, 11-19, 21 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 8 recites wherein the constrainment member includes a plurality of internal teeth open to a central passage, wherein the plurality of internal teeth defines a tooth length, the tooth length being about 75% or less of a length of the constrainment member.  Claim 16 recites further comprising a radiopaque centering rod fixedly attached to the constrainment member and configured to displace the plurality of longitudinally-oriented struts into slots formed by the plurality of internal teeth. Claim 21, recites the centering rod urges the plurality of longitudinally-oriented struts into longitudinally-oriented slots defined by the plurality of internal teeth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	/RICHARD G LOUIS/             Primary Examiner, Art Unit 3771